Citation Nr: 0606215	
Decision Date: 03/03/06    Archive Date: 03/14/06	

DOCKET NO.  00-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 

[The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a separate 
decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

This case was previously before the Board in February 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  

In a decision of August 2005, the RO granted service 
connection for a skin disorder, specifically, tinea 
versicolor.  Moreover, in correspondence of September 2005, 
the veteran indicated that he no longer wished to pursue the 
issue of service connection for a low back (lumbar spine) 
disorder.  Accordingly, those issues, which were formerly on 
appeal, are no longer before the Board.  


FINDING OF FACT

The veteran's service-connected disabilities, consisting of 
Type II diabetes mellitus, a metatarsal exostosis of the left 
foot, and tinea versicolor, when taken in conjunction with 
his education and occupational experience, are insufficient 
to preclude his participation in all forms of substantially 
gainful employment.  



CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

In this case, in correspondence of October 2003, and once 
again in February and June 2005, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim for a total disability 
rating based on individual unemployability, what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence pertaining to his claim.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a December 
1999 Statement of the Case (SOC), and June 2002, November 
2002, April 2004, and August 2005 Supplemental Statements of 
the Case (SSOC).  These documents provided them with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding the veteran's claim.  
By way of these documents, they were also specifically 
informed of the cumulative evidence already provided to VA, 
or obtained by VA on the veteran's behalf.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000) 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusions, and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).  

Factual Background

In a Vet Center Personal Employment Sheet dated in July 1981, 
the veteran listed his skills as those of field 
representative and locksmith, pest control technician, and 
engine repairman.  

In a preemployment questionnaire dated in July 1981, the 
veteran indicated that he had graduated from high school, and 
completed one year of college.  

In correspondence of April 1998, a private orthopedic surgeon 
wrote that he had seen and evaluated the veteran in January 
and February 1998.  In February 1998, the physician indicated 
that, in his opinion, the veteran was disabled.  A review of 
old medical records showed that, on September 23, 1993, the 
veteran suffered an injury to his lumbar spine secondary to a 
fall after having been chased by a dog.  Due to persistent 
pain, further evaluation was undertaken, with a diagnosis (in 
October 1993) of mild to moderate central disc herniation at 
the level of the 5th lumbar vertebra and 1st sacral segment.  
On October 3, 1994, the veteran underwent diskectomy at 
L5 - S1.  In January 1996, the veteran was reevaluated, with 
the resulting conclusion that he had experienced a recurrent 
disc at the lumbosacral level.  The veteran apparently 
underwent repeat diskectomy in October 1994, with further 
surgery in September 1995.  In September 1997, the veteran 
took an early medical retirement due to chronic low back 
pain.  In the opinion of the orthopedic surgeon, the veteran 
suffered from a recurrent lumbar disc syndrome with 
postoperative repetitive back surgeries.  

In correspondence of August 1999, a different private 
physician wrote that the veteran had undergone multiple back 
surgeries for herniations, and ultimately found it necessary 
to have his back "fused."  Currently, it did not appear that 
the veteran's condition would return to the point where he 
could become more functional.  

In correspondence of early October 1999, a private physician 
wrote that the veteran continued to be "totally disabled."  
Currently, it did not appear that the veteran would return to 
gainful employment, inasmuch as he had ongoing pain and a 
chronic pain syndrome, as well as post-traumatic stress 
syndrome.

In a decision of January 2000, an administrative law judge of 
the Social Security Administration indicated that, as of 
September 23, 1993, the veteran met the disability insured 
status requirements of the Social Security Act.  Reportedly, 
the veteran had not engaged in substantial gainful activity 
since the alleged onset date.  While the record reflected 
that he had tried to return to work (i.e., light duty) in 
1994, 1995, and 1996, in each instance, he had to leave after 
less than three months due to his medical condition.  The 
medical evidence showed that, since September 1993, the 
veteran had struggled with severe impairment due to a 
herniated nucleus pulposus of the lumbosacral spine, status 
postoperative times three.  

During the course of an RO hearing in August 2002, the 
veteran stated that he had been retired on disability from 
the United States Postal Service due to an injury on the job.  
See Transcript, p. 1.  

In correspondence of December 2003, a social worker indicated 
that the veteran remained agitated, anxious, and 
hypervigilant, with an exaggerated startle reaction.  Also 
noted was that the veteran's pain was exacerbated by these 
symptoms.  In the opinion of the social worker, the veteran 
was not a candidate for gainful employment.  

At the time of a VA psychiatric examination in March 2004, 
the veteran received a diagnosis of depressive disorder, not 
otherwise specified, with a Global Assessment of Functioning 
Score of 52.  In the opinion of the examiner, the veteran was 
depressed, and his Global Assessment of Functioning Rating 
was based solely on his depressive disorder.  According to 
the examiner, he could find no evidence of individual 
unemployability on the basis of depression or claimed post-
traumatic stress disorder.  

During the course of a hearing before the undersigned Acting 
Veterans Law Judge in June 2004, the veteran indicated that, 
due to his back problems, he found it necessary to "take an 
early leave of retirement."  See Transcript, p. 16.  The 
veteran additionally testified that, in his opinion, his 
post-traumatic stress disorder rendered him unemployable.  
See Transcript, p. 18.  

Received in July 2005 were various records of the Office of 
Personnel Management and United States Postal Service showing 
treatment primarily for the veteran's various back problems.  
In a cover letter accompanying those records dated in July 
2005, a customer service specialist with the Office of 
Personnel Management indicated that they had approved the 
veteran's disability retirement "for post herniated nucleus 
pulposus."  

Received in September 2005 were various records of the Social 
Security Administration showing treatment for, among other 
things, the veteran's back problems.

In correspondence of September 2005, a VA staff psychiatrist 
wrote that the veteran continued to be "significantly 
symptomatic" with post-traumatic stress disorder per his 
(i.e., the veteran's) report in spite of pharmacotherapy 
trials and good participation in outpatient post-traumatic 
stress disorder programs.

Pertinent evidence of record is to the effect that the 
veteran has graduated high school, and completed one year of 
college.  He has had occupational experience as a field 
representative, a locksmith, a pest control technician, an 
engine repairman, and a letter carrier and, apparently, last 
worked in September 1999.  The veteran's service-connected 
disabilities consist of Type II diabetes mellitus, evaluated 
as 20 percent disabling; a metatarsal exostosis of the left 
foot, evaluated as 10 percent disabling; and tinea 
versicolor, likewise evaluated as 10 percent disabling.  
Nonservice-connected disabilities include the postoperative 
residuals of lumbar spine degenerative disc disease, 
hypertension, and claimed post-traumatic stress disorder.  
The combined evaluation currently in effect for the veteran's 
service-connected disabilities is 40 percent.  

Analysis

The veteran in this case seeks a total disability rating 
based upon individual unemployability.  Pursuant to 
applicable law and regulation, such ratings may be assigned 
where the schedular rating is less than total when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).

In the present case, a review of the record discloses that 
the veteran has completed one year of college.  Reportedly, 
the veteran has had occupational experience as a field 
representative, locksmith, pest control technician, engine 
repairman, and letter carrier.  By the veteran's own 
admission, he last worked in September 1999.  The veteran's 
service-connected disabilities consist of Type II diabetes 
mellitus, evaluated as 20 percent disabling; a metatarsal 
exostosis of the left foot, evaluated as 10 percent 
disabling; and tinea versicolor, likewise evaluated as 
10 percent disabling.  The combined evaluation currently in 
effect for the veteran's service-connected disabilities is 
40 percent.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 40 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2005).

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
Nonetheless, the veteran may be awarded that benefit where it 
is demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  
38 C.F.R. § 4.16(b) (2005).

In that regard, it is apparent that, in addition to the 
veteran's various service-connected disabilities, he suffers 
from other, nonservice-connected disabilities, including a 
psychiatric disorder, hypertension, and a serious low back 
disability.  While at various times, the veteran has argued 
that, due primarily to his claimed post-traumatic stress 
disorder, he is no longer able to engage in gainful 
employment, the entire weight of the evidence is to the 
effect that the veteran stopped working almost exclusively 
due to an on-the-job low back injury.  Significantly, the 
veteran has recently withdrawn his claim of service 
connection for that disability.  

The Board observes that, following a VA psychiatric 
examination for compensation purposes in March 2004, the 
examiner was of the opinion that, while the veteran appeared 
to be suffering from a depressive disorder, that disorder did 
not render him individually unemployable.  Nor has it been 
demonstrated that, due solely to the veteran's service-
connected disabilities, he is precluded from all forms of 
substantially gainful employment.  Under the circumstances, 
and following a full review of the pertinent evidence of 
record, the Board is of the opinion that the veteran's 
service-connected disabilities, in and of themselves, when 
taken in conjunction with his education and occupational 
experience, are insufficient to preclude his participation in 
all forms of substantially gainful employment.  Accordingly, 
the veteran's claim for a total disability rating based upon 
individual unemployability must be denied.  





	(CONTINUED ON NEXT PAGE)


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


